NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            WILLIAM BELLAMY,
                             Plaintiff/Appellant,

                                        v.

                         BENNIE H ROLLINS, et al.,
                            Defendants/Appellees.

                             No. 1 CA-CV 17-0506
                               FILED 6-28-2018


           Appeal from the Superior Court in Maricopa County
                          No. CV2017-000700
               The Honorable Kerstin G. LeMaire, Judge

                                  AFFIRMED


                                   COUNSEL

William Bellamy, Florence
Plaintiff/Appellant

The Herzog Law Firm, PC, Scottsdale
By Michael W. Herzog
Counsel for Defendants/Appellees
                          BELLAMY v. ROLLINS, et al.
                             Decision of the Court



                         MEMORANDUM DECISION

Presiding Judge James B. Morse Jr. delivered the decision of the Court, in
which Judge Kent E. Cattani and Judge Lawrence F. Winthrop joined.


M O R S E, Judge:

¶1           William Bellamy appeals the superior court's dismissal of his
claim against Bernie Rollins, John Gay, The GEO Group, Inc., the Arizona
Department of Corrections, Dora Schriro, and Janet Napolitano
("Defendants"). For the following reasons, we affirm.

                   FACTS AND PROCEDURAL HISTORY

¶2             On March 1, 2017, Bellamy filed a complaint alleging
Defendants transferred him and other inmates to an institution outside the
state, in violation of Arizona Revised Statutes ("A.R.S.") section 31-472,
which provides that "no inmate sentenced under Arizona law may be
transferred from an institution within this state to an institution without
this state, unless he has executed, in the presence of the warden or other
head of the institution in this state in which he is confined, a written consent
to the transfer." Bellamy was the only plaintiff to sign the complaint. On
May 25, 2017, Defendants filed a motion to dismiss the complaint pursuant
to Arizona Rule of Civil Procedure ("Rule") 12(b)(5) and (6). Bellamy did
not respond to the motion. On July 21, 2017, the superior court dismissed
the complaint finding (1) Defendants were not properly served, (2) the
complaint was barred by the statute of limitations, and (3) the complaint
was improperly filed for plaintiffs, other than Bellamy, because they failed
to sign the complaint, as required by Rule 11(a). Bellamy timely appealed.

                                  DISCUSSION

¶3              We review de novo the dismissal of a complaint pursuant to
Rule 12(b), Coleman v. City of Mesa, 230 Ariz. 352, 355, ¶ 7 (2012), and assume
the plaintiff's alleged facts are true, Fidelity Sec. Life Ins. Co. v. State, 191 Ariz.
222, 224, ¶ 4 (1998). We will affirm the dismissal if we are "satisfied as a
matter of law that plaintiff[] would not be entitled to relief under any
interpretation of the facts susceptible of proof." Id.

¶4           Bellamy filed his complaint in 2017, alleging that Defendants
transferred more than 560 inmates, including Bellamy, without their


                                          2
                        BELLAMY v. ROLLINS, et al.
                           Decision of the Court

written consent, to Pecos, Texas in 2005. Patrice Brown and David Mariscal,
who were both named plaintiffs in Bellamy's complaint, but who did not
sign the pleading, also filed a claim based on the same allegations in 2016.
This court affirmed the dismissal of Brown and Mariscal's cases because
they were barred by the statute of limitations. Brown v. Zoley, 1 CA-CV 17-
0039, 2017 WL 4127701 (App. Sept. 19, 2017) (mem. decision). We affirm
the dismissal of Bellamy's complaint for the same reason.

¶5           Bellamy's cause of action was based on a statute, and A.R.S. §
12-541(5) required that he commence the action "within one year after the
cause of action accrues, and not afterward." Because Bellamy's claim
accrued in 2005, his 2017 complaint was barred by the statute of limitations
and properly dismissed by the superior court.

¶6             Bellamy argues that the statute of limitations was tolled
because he was not aware of A.R.S. § 31-472. "Under the 'discovery rule,' a
plaintiff's cause of action does not accrue until the plaintiff knows or, in the
exercise of reasonable diligence, should know the facts underlying the
cause." Gust, Rosenfeld & Henderson v. Prudential Ins. Co. of Am., 182 Ariz.
586, 588 (1995). Because awareness of a statute's existence is not a fact that
gives rise to a cause of action, the statute of limitations was not tolled. See
Kowske v. Life Care Ctrs. Of Am., Inc., 176 Ariz. 535, 537 (App. 1993) (finding
the discovery rule does not apply to the legal significance of facts that give
rise to an underlying cause of action).

¶7           Because we affirm the superior court's finding that the
complaint was barred by the statute of limitations, it is not necessary to
address Bellamy's other arguments on appeal.

                               CONCLUSION

¶8           We affirm the superior court's dismissal of Bellamy's
complaint because it was barred by a one-year statute of limitations.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA



                                         3